Williams, Judge,
delivered the opinion:
The plaintiff, a lieutenant (junior grade) of the United States Navy, brings this suit to recover increased rental and *590subsistence allowances because of a dependent mother from May 8, 1928,- to January 1, 1931. The claim is based on section 4 of the act of June 10, 1922 (42 Stat. 625, 627), which provides as follows:
“Sec. 4. That the term ‘dependent’ as used in the succeeding sections of this act shall include at all times and in all places a lawful wife and unmarried children under twenty-one years of age. It shall also include the mother of the officer provided she is in fact dependent on him for her chief support.”
The only issue in the case is whether the plaintiff’s mother was in fact dependent on him for her chief support during the period of the claim.
The findings show that the mother’s only income, aside from the contributions received from the plaintiff, was $27.77 per month — half the amount required for rent on the house occupied by her and her minor children during the period of the claim, leaving nothing whatever for food, clothing, medicine, and her other usual and necessary living expenses.
It is obvious that plaintiff’s contributions constituted by far the larger part of her reasonable and necessary living expenses, and that she was, within the meaning of section 4 of the act of June 10, 1922, dependent on the plaintiff for her chief support. Freeland v. United States, 64 C. Cls. 364; James DeB. Walbach v. United States, 67 C. Cls. 239; Halloran v. United States, 69 C. Cls. 59.
Under the rule announced in these cases, and in other decisions of this court too numerous to require citations here, the plaintiff, under the facts shown, is entitled to recover the rental and subsistence allowances provided for an officer in the United States Navy, of his rank, from May 8, 1928, to January 1, 1931. The entry of judgment will be made on receipt from the General Accounting Office of a statement of the amount due the plaintiff in accordance with this opinion. It is so ordered.
Whaley, Judge; LittletoN, Judge; Green, Judge; and Booth, Ghiej Justice, concur.